IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANCIS PATRON                             §
                                           §       No. 117, 2018
       Petitioner-Below,                   §
       Appellant,                          §       Court Below: Family Court
                                           §       of the State of Delaware
       v.                                  §
                                           §
LUCY O’NEIL                                §       C.A. No. CS16-01550
                                           §
       Respondent-Below,                   §
       Appellee.                           §

                              Submitted:       October 31, 2018
                               Decided:        November 2, 2018

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                        ORDER

       This 2nd day of November 2018, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of, and for the reasons assigned by the Family Court in its Opinion dated February

7, 2018,

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court be

AFFIRMED.

                                           BY THE COURT:



                                           /s/ Karen L. Valihura
                                           Justice